DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-9, 27, 37, 38, 46 and 47-53 are pending in the application. Claims 10 and 39-45 have been canceled. Claims 47-53 are new. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2006/0026767A1 hereinafter referred to as C1 (Chambers) in view of view of WIPO Document WO2011096115 (also US Publication 20120317727) hereinafter referred to as T1 (Tanaka). Chambers discloses a system for changing width of a person support apparatus 10, comprising: a bed controller 147; a motor (see paragraph 0042) configured to be controlled by said bed controller, said motor configured to alter the width of at least a portion of a deck section 20 of said person support apparatus; a sensor operable to determine the width of the at least a portion of a deck section; a mattress controller 147 configured to communicate with said bed controller; a fluid supply device 148 configured to be controlled by said mattress controller; a mattress 40, 80 configured to be supported by said person support apparatus, said mattress comprising at least one width extension chamber fluidly connected to said fluid supply device and configured to be inflated or deflated by said fluid supply device upon said fluid supply device receiving a fluid supply control signal from said mattress controller and forming a width extension surface for addition to a main surface of the mattress for supporting a person; wherein when the motor alters the width of the at least a portion of the deck section of said person support apparatus to an extended position, the mattress controller communicates with said fluid supply device to inflate the at least one chamber to a predetermined pressure threshold; wherein the bed controller is operable to monitor the sensor to determine if the at least a portion of a deck section has been manually adjusted without operation of the motor; and wherein the mattress controller is operable to change pressure in the at least one width extension bladder based on the manual adjustment of the at least a portion of a deck section (see paragraph 0027). However Chambers does not disclose a bed controller and a mattress controller being separate controllers, a transducer configured to communicate a transducer signal indicative of pressure inside said at least one width extension chamber to said mattress controller; the predetermined pressure threshold being based at least in part on the weight of the patient.
Chambers discloses inflating a mattress 50 to a predetermined pressure threshold, wherein the predetermined pressure threshold being based at least in part on the weight of the patient (see paragraph 0042, 0046, 0057 & 0058) (examiner notes there is an implicit disclosure of a transducer in paragraphs 0044, 0052, 0057 and 0058). It would have been within the knowledge of a person of ordinary skill in the art to appreciate from the express teaching of Chambers that width adjustment champers may also be inflated to a predetermined pressure threshold based, at least in part, on the weight of the patient. Such a modification would yield expected results. 
Tanaka teaches an air mattress control system that features a bed controller 2a being separate from a mattress controller 15, and a transducer (pressure sensor) configured to communicate a transducer signal (s1) indicative of a pressure inside a chamber 17 (see paragraph 0006 and 0047) communicated to the mattress controller wherein the mattress controller communicates the status of the chamber to the bed controller. It would have been obvious to one of ordinary skill in the art at the time of invention to have configured the bed controller and mattress controller of Chambers to be separate but still communicate with one another as taught by Tanaka. Such a modification would have been obvious because the substitution of one known element for another would have yielded predictable results. In this case the apparatus would still be able to complete the same intended function. 
Re Claim 2
	Chambers in view of Tanaka disclose, 
wherein said motor is configured to actuate at least one of an upper body deck extension 20, a seat deck section extension 22, a thigh deck section extension 26 and a foot deck section extension 24.
Re Claim 3
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein said bed controller further comprises a bed controller processor (see paragraph 0041).
Re Claim 4
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein said mattress controller further comprises a mattress controller processor configured to communicate with said bed controller processor (see paragraph 0041).
Re Claim 7
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein the mattress controller issues the fluid supply control signal to the fluid supply device in response to the mattress controller receiving a mattress control signal 152 from the bed controller.
Re Claim 8
	Chambers in view of Steers further in view of Tanaka disclose, 
a control interface comprising at least one button for commanding width alteration of said person support apparatus and wherein the bed controller is configured to communicate with the control interface and the command signal is generated in response to selection of the button (see figs. 8-12).
Re Claim 9
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein the at least one button for commanding width alteration is an extend button for commanding expanded width and a retract button for commanding reduced width (see fig. 8).

Claims 27, 37, 38, 46-53 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers, C1 in view of Tanaka T1, further in view of US Patent Publication 2012/0047647 hereinafter referred to as S1 (Steers). Chambers as modified by Tanaka discloses a system for changing width of a person support apparatus 10, C1 comprising: a bed controller 147 C1, 2a T1 configured to receive a command signal (input to 142 C1, 218) indicative of a command for width alteration (see fig. 9-12, C1); a motor (see paragraph 0042, C1 & 54) configured to be controlled by said bed controller, said motor configured to alter the width of at least a portion of a deck section 20 C1 of said person support apparatus; a sensor 152 operable to determine the width of the at least a portion of a deck section; a mattress controller 147 C1, 15 T1 configured to communicate with said bed controller; a fluid supply device 148 C1,  configured to be controlled by said mattress controller; a mattress 40, 80 C1,  configured to be supported by said person support apparatus, said mattress comprising at least one width extension chamber fluidly connected to said fluid supply device and configured to be inflated by said fluid supply device upon said fluid supply device receiving a fluid supply control signal from said mattress controller and forming a width extension surface for addition to a main surface of the mattress for supporting a person; and a transducer configured to communicate a transducer signal (pressure reading) indicative of pressure inside said at least one width extension chamber to said mattress controller, wherein the bed controller is configured to operate the motor to alter the width of the at least a portion of the deck section of said person support apparatus to an extended position, and to communicate with the mattress controller to operate said fluid supply device to inflate the at least one width extension chamber to a predetermined pressure threshold based at least in part on the weight of the patient (see paragraph 0042 & 0058 C1, such a configuration would be obvious to apply to an initial pressure of the width extension chambers) (examiner notes there is an implicit disclosure of a transducer in paragraphs 0044, 0052, 0057 and 0058 C1); wherein the bed controller is operable to monitor the sensor to determine if the at least a portion of a deck section has been manually adjusted without operation of the motor; and wherein the mattress controller is operable to change pressure in the at least one width extension bladder based on the manual adjustment of the at least a portion of a deck section (see paragraph 0027). 
However does not disclose wherein responsive to a user request for deflation, the mattress controller is configured to determine based on the pressure as determined by the transducer signal, whether the at least one width extension bladder is arranged in one of a deflated state in which the width extension surface is unavailable for addition to the main surface, and an incompletely deflated state, and wherein the mattress controller is configured to communicate an and in response to determination that the at least one width extension bladder is in the incompletely deflated signal with the bed controller responsive to determination that the at  least one width extension bladder is in the incompletely deflated state, and to communicate a deflation complete signal with the bed controller in response to a determination by the mattress controller that the at least one inflatable bladder is arranged in the deflated state and to communicate an inflation compete signal with the bed controller in response to determination by the mattress controller that the at least one width extension bladder is arranged in the inflated state. 
Steers teaches a bed controller 210, having a transducer 220 configured to communicate a transducer signal indicative of pressure inside said at least one inflatable chamber 170 to a mattress controller 210, wherein responsive to a user request for deflation, wherein responsive to a user request for deflation, the mattress controller is configured to determine based on the pressure as determined by the transducer signal, whether the at least one width extension bladder is arranged in one of a deflated state (see paragraph 0054) in which the width extension surface is unavailable for addition to the main surface, and an incompletely deflated state, and wherein the mattress controller is configured to communicate an and in response to determination that the at least one width extension bladder is in the incompletely deflated signal with the bed controller responsive to determination that the at  least one width extension bladder is in the incompletely deflated state (paragraph 0054 and fig. 13 & 14), and to communicate a deflation complete signal (paragraph 0054 and fig. 13 & 14, S1) with the bed controller 210 S1 in response to a determination by the mattress controller that the at least one inflatable bladder is arranged in the deflated state (see paragraph 0049, 0054 and see fig. 13 & 14, S1) and to communicate an inflation compete signal (see fig. 13 & 14, S1) with the bed controller in response to determination by the mattress controller that the at least one width extension bladder is arranged in the inflated state. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Chambers a single input inflation and deflation apparatus having transducer and deflating process as taught by Steers for the purpose of automatically changing the state of the bed between a deployed and retracted position while preventing damage to the system. Such a modification would have been obvious to improve the system of Chambers and would not yield unexpected results. 
Re Claim 37
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein configuration of the mattress controller to determine whether the at least one width extension bladder is arranged in a deflated state in which the width extension surface is unavailable for addition to the main surface, includes determining that the at least one bolster is incompletely deflated and responsively communicating an incomplete deflation signal with the bed controller.
Re Claim 38
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein the bed controller does not initiate alteration of the width of at least a portion of a deck section of said person support apparatus until the width extension bladder is fully deflated.
Re Claim 46
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein configuration of the mattress controller to determine whether the at least one width extension bladder is arranged in a deflated state in which the width extension surface is unavailable for addition to the main surface, includes determining that the at least one bolster is incompletely deflated and responsively communicating an incomplete deflation signal with the bed controller.
Re Claim 47
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein said motor is configured to actuate at least one of an upper body deck extension 20, a seat deck section extension 22, a thigh deck section extension 26 and a foot deck section extension 24.
Re Claim 48
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein said bed controller further comprises a bed controller processor (see paragraph 0041).
Re Claim 49
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein said mattress controller further comprises a mattress controller processor configured to communicate with said bed controller processor (see paragraph 0041).
Re Claim 50
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein said bed controller sends a motor control signal to stop actuation of at least one of an upper body deck extension, a seat deck section extension, a thigh deck section extension and a foot deck section extension to said motor based on a signal received from said transducer. 
Re Claim 51
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein the mattress controller issues the fluid supply control signal to the fluid supply device in response to the mattress controller receiving a mattress control signal 152 from the bed controller.
Re Claim 52
	Chambers in view of Steers further in view of Tanaka disclose, 
a control interface comprising at least one button for commanding width alteration of said person support apparatus and wherein the bed controller is configured to communicate with the control interface and the command signal is generated in response to selection of the button (see figs. 8-12).
Re Claim 53
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein the at least one button for commanding width alteration is an extend button for commanding expanded width and a retract button for commanding reduced width (see fig. 8).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chambers as modified above in view of US Patent Publication 2011/0072583 hereinafter referred to as McNeely. McNeely teaches a transducer 4 wherein bed controller bed controller sends a motor control signal to stop actuation of at least one of an upper body deck extension, a seat deck section extension, a thigh deck section extension and a foot deck section extension to said motor based on signal received from said transducer (see paragraph 0112).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducer of Chambers to be a pressure reader as taught by McNeely. Which in a result would use pressure data rather than surface data to determine the status of the Bed and activate a stop command as needed. Such a modification would have been obvious to try and would not yield unexpected results.

Response to Arguments
Applicant argues the prior art does not disclose “a structure that includes the recited motor, bed controller operable to determine if a portion of a deck is manually adjusted without operation of the motor, and mattress controller responsive to the manual adjustment”. Examiner respectfully disagrees. Paragraph 0027 of Chambers clearly indicates the deck panels 27, 29 can be manually operated. Chambers also discloses in paragraph 0042 sensors 152 to sense the location of panels 27. There is no indication that the sensor 152 does not function when the panel are operated manually but only that the sensor provides information about the location of the deck panel. Meaning that sensor 152 would provide information about the location of the deck panel when moved manually or by a motor. The controller then changes the pressure in the extension bladder based on the location of the deck panel which as mentioned above can be manually operated. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673